Filing # 127389700 B-FHeA OS 'Si2b31 AZIM pM Fed 08/23/21 Page 1 of 9 PagelD 11

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT
IN AND FOR ESCAMBIA COUNTY, FLORIDA

CASE NO.

PAMELA LIBERTO, individually and on
behalf of all others similarly situated,

CLASS ACTION
Plaintiff,
vs.
JURY TRIAL DEMANDED
THE GAP, INC.,
Defendant.

/

 

CLASS ACTION COMPLAINT

Plaintiff Pamela Liberto brings this class action against Defendant The Gap, Inc., and
alleges as follows upon personal knowledge as to Plaintiff and Plaintiffs own acts and
experiences, and, as to all other matters, upon information and belief, including investigation
conducted by Plaintiff's attorneys.

NATURE OF THE ACTION

1. This is a class action under the Florida Security of Communications Act, Fla. Stat.
Ann. § 934.01, et seg. (““FSCA”), arising from Defendant’s unlawful interception of electronic
communications. Specifically, this case stems from Defendant’s use of tracking, recording, and/or
“session replay” software to intercept Plaintiffs and the class members’ electronic
communications with Defendant’s website, including how they interact with the website, their
mouse movements and clicks, information inputted into the website, and/or pages and content
viewed on the website.

2. Defendant intercepted the electronic communications at issue without the

knowledge or prior consent of Plaintiff and the Class members. Defendant did so for its own

 

PAGE | 1 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 2 of 9 PagelD 12

financial gain and in violation of Plaintiffs and the Class members’ privacy rights under the FSCA.
Such clandestine monitoring and recording of an individual’s electronic communications has long
been held a violation of the FSCA. See, e.g., O'Brien v. O'Brien, 899 So. 2d 1133 (Fla. 5th DCA
2005).

3. Defendant has intercepted the electronic communications involving Plaintiff and
the Class members’ visits to its website, causing them injuries, including invasion of their privacy
and/or exposure of their private information.

4, Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful
interceptions. Plaintiff also seeks damages authorized by the FSCA on behalf of Plaintiff and the
Class members, defined below, and any other available legal or equitable remedies resulting from

the actions of Defendant described herein.

PARTIES
5, Plaintiff is, and at all times relevant hereto was, a citizen and resident of Escambia
County, Florida.
6. Defendant is, and at all times relevant hereto was, a Delaware corporation that

maintains its primary place of business at 2 Folsom Street, San Francisco, 94105 California
JURISDICTION AND VENUE
7. This Court has subject matter jurisdiction pursuant to Florida Rule of Civil
Procedure 1.220 and Fla. Stat. § 26.012(2). The matter in controversy exceeds the sum or value of
$30,000 exclusive of interest, costs, and attorney’s fees.
8. Defendant is subject to personal jurisdiction in Florida because this suit arises out
of and relates to Defendant’s contacts with this state. Defendant intercepted electronic

communications from and to Florida without the consent of Plaintiff and the Class members.

 

PAGE | 2 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 3 of 9 PagelD 13

Plaintiff and the Class members were in Florida when Defendant’s unlawful interceptions
occurred, and were injured while residing in and physically present in Florida.
9. Venue for this action is proper in this Court because all facts giving rise to this
action occurred in this circuit.
FACTS
10. Defendant owns and operates the following website: www.gap.com.

11. Over the past year, Plaintiff visited Defendant’s website approximately 30 times.

12. Plaintiff most recently visited Defendant’s website on or about January 2021.
13. Plaintiff was in Florida during each visit to Defendant’s website.
14. Upon information and belief, during one or more of these visits, Defendant utilized

tracking, recording and/or “session replay” software to contemporaneously intercept Plaintiff's
use and interaction with the website, including mouse clicks and movements, information inputted
by Plaintiff, and/or pages and content viewed by Plaintiff. Defendant also recorded Plaintiff's
location during the visits, as well as the time and dates of each visit.

15. Plaintiff never consented to interception of her electronic communications by
Defendant or anyone else.

16. At no point in time did Plaintiff provide Defendant, its employees, or agents with
consent to intercept Plaintiff's electronic communications.

17. Plaintiff and the putative Class members did not have a reasonable opportunity to
discover Defendant’s unlawful interceptions because Defendant did not disclose or seek their
consent to intercept the communications.

18. Upon information and belief, Defendant similarly intercepted the electronic

communications of other individuals located in Florida who visited Defendant’s website.

 

PAGE | 3 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 4 of 9 PagelD 14

19. Defendant’s surreptitious interception Plaintiffs electronic communications
caused Plaintiffharm, including invasion of her privacy and/or the exposure of private information.
CLASS ALLEGATIONS

PROPOSED CLASS

20. Plaintiff brings this lawsuit as a class action on behalf of all other similarly situated
persons pursuant to Florida Rule of Civil Procedure 1.220(b)(2) and (b)(3). The “Class” that
Plaintiff seeks to represent is defined as:

All persons residing within the State of Florida (1) who visited
Defendant’s website and (2) whose electronic communications
were intercepted by Defendant or on Defendant’s behalf (3)
without their prior consent.

21, Defendant and its employees or agents are excluded from the Class. Plaintiff
reserves the right to modify or amend the Class definitions, as appropriate, during the course of
this litigation.

NUMEROSITY

22. | The Class members are so numerous and geographically dispersed that individual
joinder of all Class members is impracticable. The precise number of Class members is unknown
to Plaintiff, but may be readily ascertained from Defendant’s records and is believed to be no less
than 100 individuals. Class members may be notified of the pendency of this action by recognized,
Court-approved notice dissemination methods, which may include U.S. Mail, electronic mail,
Internet postings, and/or published notice

23. The identities of the Class members are unknown at this time and can be ascertained
only through discovery. Identification of the Class members is a matter capable of ministerial

determination from Defendant’s records kept in connection with its unlawful interceptions.

COMMON QUESTIONS OF LAW AND FACT

 

PAGE |4 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 5 of 9 PagelD 15

24. There are numerous questions of law and fact common to the Class which
predominate over any questions affecting only individual members of the Class. Among the
questions of law and fact common to the Class are:

(1) Whether Defendant violated the FSCA;

(2) Whether Defendant intercepted Plaintiff's and the Class members’
electronic communications;

(3) Whether Defendant disclosed to Plaintiff and the Class Members that it was
intercepting their electronic communications;

(4) Whether Defendant secured prior consent before intercepting Plaintiff's
and the Class members’ electronic communications;

(5) Whether Defendant is liable for damages, and the amount of such damages;
and

(6) Whether Defendant should be enjoined from such conduct in the future.

25. The common questions in this case are capable of having common answers. If
Plaintiff's claim that Defendants routinely intercepts electronic communications without securing
prior consent is accurate, Plaintiff and the Class members will have identical claims capable of
being efficiently adjudicated and administered in this case.

TYPICALITY
26. Plaintiff's claims are typical of the claims of the Class members, as they are all
based on the same factual and legal theories.

PROTECTING THE INTERESTS OF THE CLASS MEMBERS

 

PAGE |5 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 6 of 9 PagelD 16

27. Plaintiff is a representative who will fully and adequately assert and protect the
interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate
representative and will fairly and adequately protect the interests of the Class.

SUPERIORITY

28. A class action is superior to all other available methods for the fair and efficient
adjudication of this lawsuit because individual litigation of the claims of all members of the Class
is economically unfeasible and procedurally impracticable. While the aggregate damages sustained
by the Class are potentially in the millions of dollars, the individual damages incurred by each
member of the Class resulting from Defendant’s wrongful conduct are too small to warrant the
expense of individual lawsuits. The likelihood of individual Class members prosecuting their own
separate claims is remote, and, even if every member of the Class could afford individual litigation,
the court system would be unduly burdened by individual litigation of suchcases.

29, The prosecution of separate actions by members of the Class would create a risk of
establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For
example, one court might enjoin Defendant from performing the challenged acts, whereas another
may not. Additionally, individual actions may be dispositive of the interests of the Class, although
certain class members are not parties to such actions.

COUNT I
Violations of the FSCA, Fla. Stat. Ann. § 934.03
(On Behalf of Plaintiff and the Class)

30. Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

 

PAGE | 6 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 7 of 9 PagelD 17

31. It is a violation of the FSCA to intercept, endeavor to intercept, or procure any other
person to intercept or endeavor to intercept any electronic communication. Fla. Stat. Ann. §
934.03(1)(a).

32, Further, it is a violation to intentionally use, or endeavor to use, “the contents of
any wire, oral, or electronic communication, knowing or having reason to know that the
information was obtained through the interception of a wire, oral, or electronic communication in
violation of this subsection[.]” Fla. Stat. Ann. § 934.03(1)(d).

33. The FSCA defines “intercept” as the “acquisition of the contents of any wire,
electronic, or oral communication through the use of any electronic, mechanical, or other device.”
Fla. Stat. Ann. § 934,.02(3).

34. The FSCA defines “electronic communication” as “any transfer of signs, signals,
writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a
wire, radio, electromagnetic, photoelectronic, or photooptical system that affects intrastate,
interstate, or foreign commerce....” Fla. Stat. Ann. § 934.02(12).

35. Defendant violated § 934.03(1)(a) of the FSCA by intercepting Plaintiff's and the
Class members’ electronic communications when they visited Defendant’s website.

36. Defendant intercepted Plaintiffs and the Class members’ electronic
communications without their prior consent.

37. Defendant violated § 934.03(1)(d) of the FSCA by using the unlawfully intercepted
electronic communications.

38. Plaintiff and the Class members had an expectation of privacy during their visits to
Defendant’s website, which Defendant violated by intercepting their electronic communications

with the website.

 

PAGE | 7 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 8 of 9 PagelD 18

39, As aresult of Defendant’s conduct, and pursuant to § 934.10 of the FSCA, Plaintiff
and the other members of the putative Class were harmed and are each entitled to “liquidated
damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is
higher[.]” Fla Stat. Ann. § 934.10(b).

40. Plaintiff is also entitled to “reasonable attorney’s fees and other litigation costs
reasonably incurred.” Fla Stat. Ann. § 934.10(d).

41, Plaintiff and the Class members are also entitled to an injunction.

WHEREFORE, Plaintiff Pamela Liberto, on behalf of herself and the other members of
the Class, prays for the following relief:

a. A declaration that Defendant’s practices described herein violate the Florida
Security of Communications Act;

b. An injunction prohibiting Defendant from intercepting the electronic

communications of individuals visiting Defendant’s website without their knowledge and consent;

c. An award of actual, liquidated damages, and/or punitive statutory damages;
d. Reasonable attorney’s fees and costs; and
e. Such further and other relief the Court deems reasonable and just.

JURY DEMAND

Plaintiff and Class Members hereby demand a trial by jury.
DOCUMENT PRESERVATION DEMAND
Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,
electronic databases or other itemizations associated with the allegations herein, including all

records, lists, electronic databases or other itemizations in the possession of any vendors,

 

PAGE | 8 of 9
Case 3:21-cv-00436-MMH-JBT Document 1-1 Filed 03/23/21 Page 9 of 9 PagelD 19

individuals, and/or companies contracted, hired, or directed by Defendant to assist in sending the

alleged communications.

Dated: February 15, 2021

Respectfully Submitted,

/s/ Andrew J. Shamis
SHAMIS & GENTILE, P.A.
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE Ist Avenue, Suite 705
Miami, Florida 33132

(t) (305) 479-2299

(f) (786) 623-0915

EDELSBERG LAW, PA
Scott Edelsberg, Esq.

Florida Bar No. 100537
scott@edelsberglaw.com
20900 NE 30th Ave., Suite 417
Aventura, FL 33180
Telephone: 305-975-3320

HIRALDO P.A.

Manuel Hiraldo, Esq.

Florida Bar No. 030380

401 E. Las Olas Blvd., Suite 1400
Fort Lauderdale, FL 33301
MHiraldo@Hiraldolaw.com
Telephone: 954-400-4713

Counsel for Plaintiff and Proposed Class

 

PAGE | 9 of 9
